Citation Nr: 1548960	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  09-08 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for fracture of the right femur.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for fracture of the left distal radius minor.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left shoulder disability, to include a fracture of the left clavicle.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 28, 1974 to July 24, 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The case has subsequently been transferred to the RO in Los Angeles, California.

The record reflects the Veteran had requested a hearing before a Veterans Law Judge (VLJ) of the Board.  However, this hearing request is considered to be withdrawn, as he did not appear for the hearing scheduled in August 2012, nor did he indicate any good cause for not reporting or request that his hearing be rescheduled.  See 38 C.F.R. § 20.704(d) (2015).

The Board previously remanded this case for further development in January 2013, November 2014, and April 2015.  In pertinent part, records from the Social Security Administration (SSA) were obtained in accord with the Board's remands.  The Board also directed that the Veteran be provided with adequate notice regarding his appeal, and to re-send a copy of the January 2015 Supplemental Statement of the Case (SSOC).  However, the record reflects that multiple attempts were made to send such correspondence to addresses of record, and that VA made attempts to find alternative addresses for the Veteran; and such correspondence was returned to VA as undeliverable.  No other alternative address(es) for the Veteran is demonstrated by the evidence of record.  

In view of the foregoing, the Board finds that the remand directives have been substantially accomplished to the extent permitted by the cooperation of the Veteran.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (In the normal course of events, it is the burden of the veteran to keep the VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him.); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a "one-way street."  If the veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.).  Therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran filed his original claim of service connection for a right femur disability in June 1992.  The claim was denied in an October 1992 rating decision.  The Veteran sought to reopen his claim for service connection for a right femur disability in June 1993, June 1995, and September 1999.  His applications to reopen were denied in March 1994, August 1995, and November 1999, respectively.  

2.  The Veteran filed his original claim of service connection for a left wrist disability in October 1993.  The claim was in a March 1994 rating decision.  The Veteran sought to reopen his claim for service connection for a left wrist disability in September 1999.  This application to reopen was denied in November 1999.  

3.  The Veteran filed his original claim of service connection for a left shoulder disability in September 1999.  The claim was denied in November 1999.  

4.  Although the evidence received since the last prior denial of service connection for the claimed disabilities of the right femur, left radius, and left shoulder was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate any of these claims; it is cumulative and redundant of the evidence of record at the time of the last prior final denial; and does not raise a reasonable possibility of substantiating any of these claims.
CONCLUSIONS OF LAW

1.  New and material evidence not having been received to reopen the claim of entitlement to service connection for fracture of the right femur, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  New and material evidence not having been received to reopen the claim of entitlement to service connection for fracture of the left distal radius minor, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  New and material evidence not having been received to reopen the claim of entitlement to service connection for a left shoulder disability, to include a fracture of the left clavicle, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, the Board notes the Veteran has been provided with correspondence that informed him of the evidence and information necessary to establish a service connection claim; that his claims were previously denied; that new and material evidence was necessary to reopen the previously denied claims; described the standard for new and material evidence by language consistent with the relevant regulatory provisions; what information and evidence he must submit; and what information and evidence will be obtained by VA.  Consequently, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of the case has been satisfied.  Various records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Under the law, an examination is not required in the context of new and material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 (August 29, 2001).  As noted in the Introduction, the Veteran's hearing request is deemed withdrawn.  Moreover, the Board reiterates that multiple efforts to contact the Veteran in regard to this case have been unsuccessful, and no alternative address appears to be of record.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case to the extent permitted by the cooperation of the Veteran.  See Hyson, supra; Wood, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In this case, the Board notes that the Veteran's right femur, left wrist, and left shoulder claims have been the subject of prior claims and decisions.  Historically, the Veteran filed his original claim of service connection for a right femur disability in June 1992.  The claim was denied in an October 1992 rating decision.  Thereafter, he sought to reopen his claim for service connection for a right femur disability in June 1993, June 1995, and September 1999.  His applications to reopen were denied in March 1994, August 1995, and November 1999, respectively.  

The Veteran filed his original claim of service connection for a left wrist disability in October 1993.  The claim was in a March 1994 rating decision.  The Veteran sought to reopen his claim for service connection for a left wrist disability in September 1999.  This application to reopen was denied in November 1999.  

Finally, the Board notes the Veteran filed his original claim of service connection for a left shoulder disability in September 1999.  The claim was denied in November 1999.  

The record does not reflect the Veteran perfected an appeal regarding these decisions, nor that new and material evidence was received within the appeal period thereof.  Consequently, the Board finds that these decisions are final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The Board acknowledges that there was some question regarding whether a December 2005 decision denying the Veteran's claims was the last final decision in this case.  Regardless there is no dispute as to the finality of the November 1999 rating decision, and, as detailed below, the Board finds that new and material evidence has not been received since the time of that decision.  As such, the appeal is denied even if the December 2005 rating decision were not final.

The evidence of record at the time of the prior denials through November 1999 include service treatment records and private medical records which reflect he sustained a right femur fracture in an October 1971 motor vehicle accident.  In addition, other records to include private medical statements dated in February 1974 and July 1978 noted that he also sustained a fracture of the distal left radius in the October 1971 motor vehicle accident.  There are no references to any left shoulder disability in the service treatment records to include a fracture of the left clavicle.

The Veteran's service treatment records reflect he was discharged in 1974 as unfit for induction due to the right femur disability.  Further, it was noted that it existed prior to service (EPTS).

Post-service records reflect continued complaints regarding the right femur and left wrist (radius).  Further, the records include evidence of a left should disability that was first noted years after service.  For example, X-rays conducted in July 1996 noted metallic orthopedic devices in the scapula, as well as evidence of a well-healed fracture.  A February 1997 VA hospitalization report noted the Veteran related the left shoulder fracture to his history of multiple motor vehicle accidents with the first in 1973. 

The record reflects that the right femur and left radius claims were denied, in essence, because they pre-existed service and there was no evidence they were incurred in or aggravated by his military service.  Similarly, it was also found that his left shoulder was not incurred in or aggravated by service.

The evidence added to the record since the last prior denial includes additional statements from the Veteran and post-service medical records.  The Board acknowledges that this evidence is "new" to the extent it was not previously of record.  However, the Board finds that this evidence is cumulative and redundant to the extent it continues to show problems related to the claimed disabilities.  Such evidence was of record at the time of the prior denials.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  There is still no evidence which reflects that the pre-existing fractures of the right femur and left radius were aggravated during military service; or that his left shoulder, to include the left clavicle fracture, was incurred in or otherwise the result of military service.  Moreover, nothing in the additional evidence, to include the Veteran's statements, appears to provide any pertinent details that were not addressed and taken into consideration at the time of the prior denials.

In view of the foregoing, the Board finds that even though the evidence received since the last prior denial of service connection for the claimed disabilities of the right femur, left radius, and left clavicle was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate any of these claims; it is cumulative and redundant of the evidence of record at the time of the last prior final denial; and does not raise a reasonable possibility of substantiating any of these claims.  Therefore, new and material evidence has not been received pursuant to 38 C.F.R. § 3.156(a).  As new and material evidence has not been received to reopen the previously denied claims, the Board does not have jurisdiction to consider the merits of the underlying service connection claims or to order additional development.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).

ORDER

New and material evidence not having been received to reopen the claim of entitlement to service connection for fracture of the right femur, the benefit sought on appeal is denied.  

New and material evidence not having been received to reopen the claim of entitlement to service connection for fracture of the left distal radius minor, the benefit sought on appeal is denied.  

New and material evidence not having been received to reopen the claim of entitlement to service connection for a left shoulder disability, to include a fracture of the left clavicle, the benefit sought on appeal is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


